             Case 2:19-cv-01488-MJP Document 140 Filed 04/15/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10          SCOTT KINGSTON,                                CASE NO. C19-1488 MJP

11                                Plaintiff,               SPECIAL VERDICT FORM

12                 v.

13          INTERNATIONAL BUSINESS
            MACHINES CORPORATION,
14
                                  Defendant.
15

16

17
            We the jury, provide the following answers to the questions submitted by the Court:
18

19
            QUESTION NO. 1: As to Claim 1, has Mr. Kingston proved his claim for retaliation in
20
     violation of the Washington Law Against Discrimination?
21
            ANSWER: ______________ (write Yes or No).
22

23

24


     SPECIAL VERDICT FORM - 1
              Case 2:19-cv-01488-MJP Document 140 Filed 04/15/21 Page 2 of 3




 1          QUESTION NO. 2: As to Claim 2, has Mr. Kingston proved his claim for wrongful

 2   termination in violation of public policy regarding race discrimination?

 3          ANSWER: ______________ (write Yes or No).

 4

 5          QUESTION NO. 3: As to Claim 3, has Mr. Kingston proved his claim for wrongful

 6   termination in violation of public policy regarding the withholding of wages of Jerome Beard?

 7          ANSWER: ______________ (write Yes or No).

 8

 9          QUESTION NO. 4: As to Claim 4, has Mr. Kingston proved his claim for unpaid

10   commissions to Mr. Kingston from the first quarter of 2018?

11          ANSWER: _______________ (write Yes or No).

12          If you answered “Yes” to any of Questions 1 through 4, please answer Question 5. If you

13   answered “No” to Questions 1, 2, 3, and 4, then do not answer the remaining questions, and

14   please sign and date the special verdict form.

15

16          QUESTION NO. 5: Did Mr. Kingston suffer damages proximately caused by the actions

17   of International Business Machines Corp.?

18          ANSWER: ___________________ (write Yes or No).

19          If you answered "Yes" to Question No. 5, please answer Question No. 6. If you answered

20   "No" to Question No. 5, then do not answer the remaining questions, and please sign and date

21   the special verdict form.

22   \\

23   \\

24


     SPECIAL VERDICT FORM - 2
             Case 2:19-cv-01488-MJP Document 140 Filed 04/15/21 Page 3 of 3




 1          QUESTION NO. 6: What do you find to be the amount of damages sustained by Mr.

 2   Kingston?

 3          Economic damages, if any, in the following categories:

 4                 A. Past Economic Loss                $_______________

 5                 B. Future Economic Loss              $_______________

 6                 C. Unpaid Sales Commissions          $_______________

 7          Non-economic damages:

 8                 D. Emotional Harm                    $_______________

 9

10   Presiding Juror, please sign and date this Special Verdict Form. You may sign this by

11   writing: /s [presiding juror name].

12
            Dated: April ____, 2021.
13

14

15

16

17

18

19

20

21

22

23

24


     SPECIAL VERDICT FORM - 3
